Citation Nr: 1220282	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for degenerative changes of the right knee, to include as to due service-connected residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976 and February 2003 to March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to service connection for degenerative changes of the right knee.  In January 2012, the case was remanded for further development.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran was recently scheduled for a Board videoconference hearing to be held on April 6, 2012.  Consequently, the Veteran's claims file was forwarded from the RO to the Board.  However, the Veteran subsequently canceled the hearing and the record does not appear to include the reason for this cancellation.  Then, a copy of a May 2012 letter issued by the RO was received by the Board.  This letter indicates that the Veteran has been scheduled for an in-person hearing at the RO (i.e. Travel Board hearing) for June 22, 2012 at 8:30 A.M.  

In light of this new hearing having already been scheduled and to avoid any potential prejudice to the Veteran, the Board will presume that the Veteran provided a good cause reason for canceling the previous April 6, 2012 videoconference hearing.  Consequently, a remand is now necessary in order for the June 22, 2012 Travel Board hearing to be conducted. 


Accordingly, the case is REMANDED for the following action:

The case is returned to the RO so that the Veteran can report to the RO on June 22, 2012 at 8:30 A.M. for the scheduled Travel Board hearing.  If he no longer desires a hearing, he should so indicate in writing to the RO.  The case should then be returned to the Board in accordance with applicable provisions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


